Name: Commission Regulation (EEC) No 2101/85 of 26 July 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/36 Official Journal of the European Communities 27. 7. 85 COMMISSION REGULATION (EEC) No 2101/85 of 26 July 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, f Whereas the import levies On live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1371 /85 (3), as last amended by Regulation (EEC) No 1 731 /85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1371 /85 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 137, 27 . 5 . 1985, p. 22. (3) OJ No L 139, 27 . 5 . 1985, p. 38 . (4) OJ No L 166, 26 . 6 . 1985, p. 13 . 27. 7. 85 Official Journal of the European Communities No L 197/37 ANNEX to the Commission Regulation of 26 July 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 19 from 5 to 11 August 1985 Week No 20 from 12 to 18 August 1985 Week No 21 from 19 to 25 August 1985 Week No 22 from 26 August to 1 September 1985 01.04 B 45,867 (') 45,867 (&gt;) 45,867 (') 45,867 (') 02.01 A IV a) 1 97,590 (2) 97,590 (2) 97,590 (2) 97,590 (2) 2 68,313 (2) 68,313 (2) 68,313 (2) 68,313 (2) 3 107,349 (2) 107,349 (2) 107,349 (2) 107,349 (2) 4 126,867 0 126,867 (2) 126,867 (2) 1 26,867 (2) 5 aa) 126,867 (2) 126,867 (2) 126,867 (2) 1 26,867 (2) bb) 177,614 (2) 177,614 (2) 177,614 (2) 177,614 (2) 02.06 C II a) 1 126,867 (3) 126,867 (3) 126,867 (3) 1 26,867 (3) 2 177,614 (3) 177,614 (3) 177,614 (3) 177,61 4 (3) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regula ­ tion (EEC) No 19/82.